Citation Nr: 1447937	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  12-07 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable initial rating for status post fracture of the left tibia and fibula.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to March 1989.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which granted service connection for status post fracture of the left tibia and fibula and assigned a noncompensable initial rating effective from August 27, 2009.  Jurisdiction of the claim currently resides with the RO in Winston-Salem, North Carolina.

The Board notes that in a November 2011 rating decision the RO denied service connection for a left knee disability as secondary to the service-connected status post fracture of the left tibia and fibula, and the Veteran submitted a timely notice of disagreement in December 2011.  However, despite a statement of the case being issued in August 2013, the Veteran did not file a substantive appeal with respect to this issue.  As such, it is final, and not for appellate consideration.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200 (2013). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he is entitled to a compensable initial rating for his service-connected status post fracture of the left tibia and fibula because it is more severe than contemplated by the current noncompensable rating.

The Veteran underwent a VA examination in October 2011 in conjunction with his claim of entitlement to service connection for a left knee disability as secondary to the service-connected fracture of the tibia and fibula, and he underwent another VA joints examination in June 2013.  Another June 2013 VA (general medical) examination report states that the Veteran was a "no show" for orthopedic appointments in July 2012 and May 2013.  The record does not contain contemporaneous records reflecting that the Veteran was a "no show" for scheduled VA orthopedic appointments in July 2012 and May 2013.  (Importantly, the Board notes that VA treatment records from May 2012 indicate that the Veteran was a "no show" twice for CPAP involving his sleep apnea.  Several other VA mental health treatment record entries in 2012 and 2013 indicate the Veteran was a no show.)  Further clarification in this regard would ensure the record is complete as to all available examination reports.

A March 2012 VA treatment record from the Virtual VA claims file reflects that an X-ray revealed cortical thickening of the fibula.  A bone scan was ordered.  However, the VA treatment records in the claims file do not contain the results of that bone scan.  

The June 2013 VA examination report does not address whether or not the X-ray evidence of cortical thickening of the fibula is productive of functional impairment attributable to the service-connected disability at issue, and if so, of what nature and to what extent.  

Neither the October 2011 VA examination nor the June 2013 VA examination report specifically addresses whether or not there was nonunion or malunion of the left tibula and/or fibula.  Such would be useful in determining the severity of the disability at issue.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to locate and associate with the claims folder any contemporaneous VA records indicating that the Veteran was a "no show" for scheduled orthopedic appointments in July 2012 and May 2013, as well as the results of any bone scan performed in 2012.  Also, obtain copies of the Veterans VA treatment records dating from April 2013 to the present, and associate them with the claims file.  If any such records are unavailable, this should be documented in the claims folder.

2.  Schedule the Veteran for a VA examination in order to ascertain the current severity of the Veteran's service-connected status post fracture of the left tibia and fibula.  The Veteran's claims file must be made available to and reviewed by the examiner, to include consideration of the Veteran's treatment records, his statements, and a copy of this remand.  Any appropriate diagnostic and/or radiologic testing should be conducted.

The examiner must describe all symptoms and manifestations attributable to the Veteran's service-connected status post fracture of the left tibia and fibula. 

The examiner must indicate whether or not there exists nonunion of the left tibia and/or fibula with loose motion requiring a brace, or malunion with slight, moderate, or marked knee or ankle disability.  

The examiner must indicate whether or not the March 2012 VA X-ray finding of cortical thickening of the fibula results in functional impairment attributable to the disability at issue, and if so, of what nature and to what extent.  

All range of motion studies should be performed, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, including weakness, fatigability, incoordination, or limitation of function due to pain, as discussed in DeLuca v. Brown, 8 Vet. App. 202 (1995).  

3.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).
 
4.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and readjudicate the Veteran's claim.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



